          Case 6:20-cv-06228-EAW Document 6 Filed 03/16/21 Page 1 of 2



                                                                                              PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 MICHAEL DELGADO,

                Plaintiff,                                         ORDER

        -v-                                                        6:20-CV-6228 EAW

 ANTHONY ANNUCCI, et al.,

            Defendants.
___________________________________

       Pro se Plaintiff, Michael Delgado, an inmate incarcerated at the Attica Correctional

Facility (“Attica”), filed this action seeking relief under 42 U.S.C. § 1983. (Dkt. 1). Plaintiff

was granted permission to proceed in forma pauperis and the Complaint was evaluated

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a). (Dkt. 4). Some claims were

dismissed with leave to amend, while service was directed on one claim. Id. Before the

Court is Plaintiff’s motion for appointment of counsel in which he states that he has been

unable to retain counsel, and that only one of his claims was deemed sufficient to proceed

to service because of his inexperience with filing a complaint. (Dkt. 5).

       In deciding whether to appoint counsel, the Court should first determine whether

the indigent's position seems likely to be of substance, and if the claim meets this

threshold requirement, the Court should then consider a number of other factors in

making its determination. Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986). This

action was only recently commenced. Defendants have not yet been served with the

Plaintiff’s Complaint, and the only facts upon which this Court may base its decision as to

whether this lawsuit is of substance are those portions of Plaintiff’s Complaint wherein he

states the facts surrounding his claim. At this stage, the Court lacks sufficient information

                                               1
         Case 6:20-cv-06228-EAW Document 6 Filed 03/16/21 Page 2 of 2




to consider the factors set forth in Hodge. Plaintiff’s request for appointment of counsel

is therefore denied without prejudice as premature.


                                        ORDER

       IT HEREBY IS ORDERED that Plaintiff’s motion for the appointment of counsel

(Dkt. 5) is denied; and

       FURTHER, that Plaintiff’s time to file an amended complaint as directed in the

Court’s February 1, 2021 Decision and Order (Dkt. 4) is extended to thirty (30) days

from the date of this Order;

       SO ORDERED.

                                         _____________________________________
                                                     Elizabeth A. Wolford
                                                 United States District Judge
DATED:        March 16, 2021
              Rochester, NY




                                            2
